Opinión concurrente emitida, en etapa de reconsideración, por el
Juez Asociado Señor Rebollo López,
a la cual se unen los Jueces Asociados Señora Naveira de Rodón y Señor Hernández Denton.
En el día de hoy reiteramos el criterio que sostuviéra-mos el 30 de abril de 1997 a los efectos de que procede decretar la supresión de la evidencia incautada por el Es-tado en la residencia de los peticionarios Negrón Martínez el 24 de marzo de 1993.
Ello es, llana y sencillamente, debido a que, como expre-sáramos en nuestra Opinión disidente de 30 de abril de 1997, “consideraciones de orden público, básicas a nuestro sistema democrático de gobierno, impiden que se le per-mita al Estado sostener la legalidad de una confiscación civil a base de evidencia previamente suprimida, en un procedimiento criminal relacionado, por ser la misma pro-ducto de un allanamiento ilegal”. Pueblo v. Negrón Martínez I, 143 D.P.R. 1, 15 (1997), opinión disidente.
Cualquier fundamento de índole constitucional, utili-zado en el día de hoy por otros miembros del Tribunal con el propósito de sostener la ilegalidad de dicha incautación, resulta ser totalmente innecesario. Dicho curso de acción, dados los hechos particulares del presente caso, viola una de las normas jurisprudenciales más arraigadas y correc-tas: aquella que predica la abstención y prudencia judicial *878ante planteamientos constitucionales cuya consideración no es necesaria para resolver el caso.
I
El tribunal de instancia determinó que un allanamiento efectuado por agentes del orden público el 4 de febrero de 1993 en la residencia del peticionario Negrón Martínez era ilegal; razón por la cual procedió a suprimir la evidencia delictiva —consistente de material relacionado con el juego ilegal de la “bolita”— ocupada ese día en dicha residencia por los agentes policíacos. Una mayoría de los integrantes de este Tribunal confirmó dicho dictamen judicial me-diante Sentencia de 30 de abril de 1997, Pueblo v. Negrón Martínez I, ante.(1)
En el entretanto, y basándose en la evidencia delictiva que la Policía había ocupado el 4 de febrero de 1993, el 24 de marzo de 1993 un fiscal del Departamento de Justicia expidió una “orden de confiscación” contra la residencia de Negrón Martínez, amparándose para ello en las disposicio-nes del Art. 3(l)(c) de la Ley Uniforme de Confiscaciones de 13 de julio de 1988, según enmendada, 34 L.P.R.A. see. 1723a(l)(c) (en adelante Ley de Confiscaciones de 1988). Al diligenciar ese mismo día la referida “orden de confisca-ción”, los agentes del orden público ocuparon, nuevamente, en dicha residencia material relacionado al juego ilegal de la “bolita”.
En esta ocasión, el tribunal de instancia declaró sin lu-gar la moción de supresión de evidencia que radicara la distinguida representación legal de Negrón Martínez. In-conforme, el peticionario acudió ante este Tribunal en re-visión —vía certiorari— de la mencionada denegatoria. Habiéndose inhibido el Señor Juez Presidente Hon. José A. Andréu García, los restantes seis (6) Jueces de este Tribu*879nal se dividieron tres (3) a tres (3).(2) En consecuencia, el 30 de abril de 1997 se emitió una sentencia confirmatoria de la resolución recurrida que denegó la supresión en cuanto a la evidencia delictiva ocupada, el 24 de marzo de 1993. Pueblo v. Negrón Martínez II, 143 D.P.R. 24 (1997).
Negrón Martínez solicitó reconsideración de dicha ac-tuación judicial. En el día de hoy, una mayoría del Tribunal determina que la actuación del Estado fue ilegal y ordena la supresión de la evidencia incautada. Dicha posición ma-yoritaria hoy se obtiene debido al hecho de que uno de los integrantes del Tribunal que el 30 de abril de 1997 fue del criterio que la actuación gubernamental era una legal —el Juez Asociado Señor Corrada Del Río— ahora sostiene la ilegalidad de la misma. Al así hacerlo, el Juez Corrada Del Río en su opinión concurrente, pág. 895, señala que es in-constitucional el mencionado Art. 3(l)(c) de la Ley de Con-fiscaciones de 1988 “en tanto y en cuanto [el mismo] per-mite la confiscación de bienes inmuebles sin notificación y vista previa”.
¿Es ello realmente necesario y correcto? ¿No se supone que este Tribunal evada entrar a dilucidar la constitucio-nalidad de un estatuto si el caso puede ser resuelto, de forma correcta, por otros fundamentos?
hH h-i
En la opinión disidente que emitimos el 30 de abril de 1997 —en la cual sostuvimos que procedía la revocación de la resolución denegatoria de la supresión que solicitó Ne-grón Martínez en relación con la evidencia delictiva ocu-pada el 24 de marzo de 1993, evidencia ocupada a base de *880la orden de incautación expedida por un fiscal del Depar-tamento de Justicia de Puerto Rico— señalamos que:
Hemos resuelto, de manera enfática, que consideraciones de orden público, básicas a nuestro sistema democrático de go-bierno, impiden que se le permita al Estado sostener la legali-dad de una confiscación civil a base de evidencia previamente suprimida, en un procedimiento criminal relacionado, por ser la misma producto de un allanamiento ilegal. Al referirnos a la “regla de exclusión”, contenida en la Sec. 10 del Art. II de nues-tra Constitución, ante, expresamos en Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352, 358-359 (1992), en lo perti-nente, que:
“[PJodemos decir que la regla de exclusión encarna tres (3) propósitos ínsitos en el Art. II, Sec. 10, supra. Primero, disuadir y desalentar a los funcionarios del orden público de que violen la protección constitucional (deterrence). Se reconoce que este elemento disuasivo realmente es el más fundamental. Segundo, integridad judicial. Los tribunales no deben ser cómplices de actos de desobediencia a la Constitución y admitir evidencia ilegalmente obtenida. Y tercero, impedir que el Gobierno se be-neficie de sus propios actos ilícitos; de otra manera la ciudada-nía perdería confianza en el Gobierno.”
Además, y como señala el Prof. Ernesto L. Chiesa, la “regla de exclusión” se extiende a “evidencia derivativa” que ha sido obtenida como “fruto” de evidencia primaria que ha sido obte-nida ilegalmente, esto es, “a otra evidencia cuyo origen está vinculado estrechamente a la evidencia obtenida originalmente en violación de la protección constitucional”. Como resulta ob-vio, estamos hablando de la llamada doctrina “del fruto del ár-bol ponzoñoso”. (Escolio omitido, énfasis suplido y en el original.) Pueblo v. Negrón Martínez I, ante, págs. 15-16, opi-nión disidente.
En palabras sencillas, no comprendíamos entonces, ni comprendemos ahora, cómo es posible que alguien resuelva que es legal la ocupación de evidencia delictiva cuando la referida ocupación es el resultado de una orden de incauta-ción que está basada en un allanamiento que ha sido de-clarado ilegal por tribunal competente. Ese, llana y senci-llamente, es el fundamento correcto, desde un punto de vista jurídico, para decretar que la orden de incautación expedida por el Departamento de Justicia en el presente caso y la subsiguiente ocupación de evidencia delictiva son nulas e ineficaces. En otras palabras, resulta totalmente *881innecesario entrar a dilucidar, y resolver, si la disposición en controversia de la Ley de Confiscaciones de 1988 es, o no, constitucional.
Como es sabido, desde tiempos inmemoriales existe la llamada norma de abstención, o autolimitación, judicial a los efectos de que un tribunal deberá evitar entrar a juzgar la constitucionalidad de una ley si está a su alcance resolver el caso ante su consideración por otros fundamentos jurídicos. La deferencia que debe tener el Poder Judicial hacia el Poder Legislativo así lo requiere. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981). Ni aun la excusa de que el caso plantea una cuestión de alto “interés público” ha sido aceptada como justificación para violar la llamada norma de abstención judicial.
Como expresara este Tribunal en E.L.A. v. Aguayo, 80 D.P.R. 552, 599 (1958):
Es punto menos que aterradora la visión de una sociedad en la cual jueces nombrados por vida tengan la facultad de juzgar la constitucionalidad de los actos oficiales a nombre exclusiva-mente del “interés público”.
Por los fundamentos antes expresados concurrimos con el resultado al que llega hoy la mayoría en el presente caso.
— O —

 Votaron para confirmar al tribunal de instancia los Jueces Asociados Señor Rebollo López, Señora Naveira de Rodón, Señor Hernández Denton y Señor Corrada Del Río. El Juez Asociado Señor Negrón García disintió. El Juez Presidente Señor Andréu García se inhibió y el Juez Asociado Señor Fuster Berlingeri no intervino.


 Votaron por confirmar, los Jueces Asociados Señores Negrón García, Fuster Berlingeri y Corrada Del Río. Debe recordarse que este último había votado por confirmar la resolución suprimiendo la evidencia delictiva ocupada el 4 de febrero de 1993.
Votaron para revocar la resolución denegatoria de la supresión solicitada, los Jueces Asociados Señor Rebollo López, Señora Naveira de Rodón y Señor Hernández Denton.